TILSON INVESTMENT TRUST 767 Fifth Avenue, 18th Floor New York, New York 10153 (252) 972-9922 March 7, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Tilson Investment Trust (“Trust”) (File Nos.333-117597 and 811-21606); on behalf of the Tilson Focus Fund and the Tilson Dividend Fund (“Funds”), each a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectuses and Statement of Additional Information for the above referenced series do not differ from those contained in Post-Effective Amendment No. 7 to the Trust's Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on February 28, 2011. If you have any questions concerning the foregoing, please call the undersigned at (252)972-9922, extension 249. Sincerely, Tilson Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Thomas W. Steed, III Kilpatrick Townsend & Stockton LLP 3737 Glenwood Avenue, Suite 400 Raleigh, North Carolina 27612
